Exhibit 10.45

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (the “Guaranty”) is executed as of November 13, 2013, by
ESH HOSPITALITY, INC. (f/k/a ESH Hospitality LLC), a Delaware corporation,
having its principal place of business at 11525 N. Community House Rd., Suite
100, Charlotte, NC 28277 (together with its successors and assigns, “Guarantor”)
for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION as trustee for the
Extended Stay America Trust 2013-ESH Commercial Mortgage Pass-Through
Certificates, Series 2013-ESH (together with its successors and assigns,
“Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to that certain (i) Promissory Note A-1, dated November 30,
2012 given by the entities signatories thereto (collectively, “Borrower”) to
JPMorgan Chase Bank, N.A., as Co-Lender (“JPM”), in the principal sum of Seven
Hundred Fifty-Six Million and No/100 Dollars ($756,000,000.00), (ii) Promissory
Note A-2, dated November 30, 2012 given by Borrower to German American Capital
Corporation, as Co-Lender (“GACC”), in the principal sum of Seven Hundred
Fifty-Six Million and No/100 Dollars ($756,000,000.00), (iii) Promissory Note
A-3 dated November 30, 2012, given by Borrower to Citigroup Global Markets
Realty Corp., as Co-Lender (“Citi”), in the principal sum of Three Hundred
Thirty-Six Million and No/100 Dollars ($336,000,000.00), (iv) Promissory Note
A-4 dated November 30, 2012, given by Borrower to Bank of America, N.A., as
Co-Lender (“BofA”), in the principal sum of Three Hundred Thirty-Six Million and
No/100 Dollars ($336,000,000.00) and (v) Promissory Note A-5 dated November 30,
2012, by Borrower to Goldman Sachs Mortgage Company, as Co- Lender (“Goldman”;
and together with JPM, GACC, Citi and BofA and each of their respective
successors and assigns, “Original Lender”), in the principal sum of Three
Hundred Thirty-Six Million and No/100 Dollars ($336,000,000.00) (collectively,
and together with all extensions, renewals, modifications, substitutions and
amendments thereof, the “Note”), Original Lender made a loan to Borrower (the
“Loan”) which is secured by, inter alia, the liens and security interests of
certain mortgages and deeds of trust, each dated as of November 30, 2012 (as the
same may hereafter be amended, modified, restated, renewed or replaced,
collectively, the “Security Instruments”), and is further evidenced by that
certain Loan Agreement, dated as of November 30, 2012, among Borrower, Original
Lender, ESA P Portfolio Operating Lessee Inc., a Delaware corporation, ESA
Canada Operating Lessee Inc., an Ontario corporation, (collectively, “Operating
Lessee”), New ESA P Portfolio Operating Lessee LLC and New ESA Canada Operating
Lessee LLC, each a Delaware limited liability company (collectively, “Operating
Lessee Holdco”) ESA Canada Properties Trust, a Delaware statutory trust
(“Canadian Trust”), ESA Canada Administrator L.L.C., a Delaware limited
liability company (together with Canadian Trust, “Canadian Owner”) and ESA P
Portfolio MD Trust, a Delaware statutory trust (together with Canadian Owner,
“Property Owner”) (as the same may hereafter be amended, modified, restated,
renewed or replaced, the “Loan Agreement”) and further evidenced, secured or
governed by other instruments and documents executed in connection with the Loan
(together with the Note, the Loan Agreement and Security Instruments, the “Loan
Documents”);



--------------------------------------------------------------------------------

WHEREAS, in connection with the origination of the Loan, Centerbridge Capital
Partners, L.P., Paulson Advantage Plus Master LTD, Blackstone Real Estate
Partners VI L.P., Blackstone Real Estate Partners (AIV) VI L.P., Blackstone Real
Estate Partners VI.TE.1 L.P., Blackstone Real Estate Partners VI.F (AV) L.P.,
Blackstone Real Estate Partners VI.TE.2 L.P. and Blackstone Real Estate Holdings
VI L.P. (collectively, the “Original Guarantor”) executed a Guaranty Agreement
dated as of November 30, 2012 in favor of Original Lender; and

WHEREAS, Lender is the ultimate successor-in-interest to the Original Lender;

WHEREAS, Guarantor is the owner of all of the indirect interests in Borrower and
is benefitting directly from the Loan; and

WHEREAS, in connection with a Public Sale, in accordance with Section 5.2.10(f)
of the Loan Agreement, (a) Lender is simultaneously herewith executing and
delivering for the benefit of Original Guarantor that certain Release Agreement
relating to the Original Guaranty, and (b) Guarantor has agreed to execute this
Guaranty in favor of Lender.

NOW, THEREFORE, in connection with the Public Sale and for good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor does hereby agree as follows:

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligation. Subject to the terms and conditions hereof,
Guarantor hereby irrevocably and unconditionally guarantees to Lender and its
successors and assigns the payment and performance (either directly or through
one or more of its Affiliates or other Persons) of the Guaranteed Obligations
arising from and after the date of this Guaranty as and when the same shall be
due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees
that it is liable for the Guaranteed Obligations as a primary obligor.

1.2 Guaranteed Obligations.

(a) As used herein, the term “Guaranteed Obligations” means all obligations and
liabilities of Borrower pursuant to Section 9.4(b) and Section 9.4(c) of the
Loan Agreement.

(b) Notwithstanding anything to the contrary in this Guaranty or any of the
other Loan Documents, the liability of Guarantor with respect to the Guaranteed
Obligations set forth in Section 9.4(c) of the Loan Agreement shall not exceed
Two Hundred Fifty-Two Million and No/100 Dollars ($252,000,000.00) plus any and
all reasonable costs actually incurred by Lender (including reasonable
attorneys’ fees and costs reasonably incurred) in connection with the
enforcement of Section 9.4(c) of the Loan Agreement or collection of amounts due
thereunder.

 

-2



--------------------------------------------------------------------------------

(c) In addition to the limitations set forth in Section 1.2(b) above, the
Guaranteed Obligations shall be limited to such liabilities or claims arising or
incurred at a time when Borrower and the other Loan Parties are Controlled by
(x) Guarantor or (y) any Person that Controls, is Controlled by or is under
common Control with Guarantor (each of clauses (x) and (y), “Guarantor Related
Party”); and, moreover, and without limiting the foregoing, Guarantor shall not
have any liability under this Guaranty for any acts or omissions of (A) Lender
(or its designee or any other purchaser at foreclosure (or deed or other
transfer in lieu of foreclosure), or any transferee of Lender, its designee or
such other purchaser, (unless such purchaser or transferee of Lender, its
designee or such purchaser is a Guarantor Related Party) upon, or at any time
after, a foreclosure (or deed or other transfer in lieu of foreclosure) on all
or any portion of the Collateral with respect to the Collateral or portion
thereof subject to foreclosure (or deed or other transfer in lieu of
foreclosure), or (B) any Mezzanine Lender (or its designee or any other
purchaser at foreclosure (or assignment or other transfer in lieu of
foreclosure), or any transferee of such Mezzanine Lender, its designee or such
other purchaser, (unless such purchaser or transferee of such Mezzanine Lender,
its designee or such purchaser is a Guarantor Related Party) upon, or any time
after, a foreclosure (or assignment or other transfer in lieu of foreclosure) on
all or any portion of the collateral securing such Mezzanine Loan.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection.     This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.

1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations and
the liabilities and obligations of Guarantor to Lender hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Borrower, Property Owner, or any other party,
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

1.5 Payment By Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid when due, whether at demand, maturity, acceleration or
otherwise, Guarantor shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender at Lender’s
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations,
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

 

-3



--------------------------------------------------------------------------------

1.6 No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to (a)
institute suit or exhaust its remedies against Borrower, Property Owner or
others liable on the Loan or the Guaranteed Obligations or any other Person, (b)
enforce Lender’s rights against any collateral which shall ever have been given
to secure the Loan, (c) enforce Lender’s rights against any other guarantors of
the Guaranteed Obligations, (d) join Borrower, Property Owner or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (e) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (f) resort to any other
means of obtaining payment of the Guaranteed Obligations. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.

1.7 Waivers. Guarantor agrees to the provisions of the Loan Documents, and
hereby waives notice of (a) any loans or advances made by Lender to Borrower,
(b) acceptance of this Guaranty, (c) any amendment or extension of the Note, the
Loan Agreement or of any other Loan Documents, (d) the execution and delivery by
Borrower, Property Owner and Lender of any other loan or credit agreement or of
Borrower’s or Property Owner’s execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with the
Collateral, (e) the occurrence of any breach by Borrower or Property Owner or an
Event of Default, (f) Lender’s transfer or disposition of the Guaranteed
Obligations, or any part thereof, (g) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (h) protest, proof of non-payment or default by Borrower or
Property Owner, or (i) any other action at any time taken or omitted by Lender,
and, generally, except as expressly provided herein or in the other Loan
Documents all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations and the obligations hereby
guaranteed.

1.8 Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within ten (10)
Business Days after demand by Lender, pay Lender all reasonable out-of-pocket
costs and expenses (including court costs and reasonable attorneys’ fees)
incurred by Lender in the enforcement hereof or the preservation of Lender’s
rights hereunder. The covenant contained in this Section shall survive the
payment and performance of the Guaranteed Obligations.

1.9 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower, Property Owner and Guarantor that Guarantor’s obligations hereunder
shall not be discharged except by Guarantor’s performance of such obligations
and then only to the extent of such performance.

 

-4



--------------------------------------------------------------------------------

1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, until the Debt is paid in
full, Guarantor hereby unconditionally and irrevocably waives, releases and
abrogates any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating
Guarantor to the rights of Lender), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Borrower,
Principal, Property Owner or Operating Lessee or any other Loan Party liable for
payment of any or all of the Guaranteed Obligations (to the extent not covered
by insurance) for any payment made by Guarantor under or in connection with this
Guaranty or otherwise. Upon repayment of the Debt and the Mezzanine Loans in
full, the foregoing provisions of this Section 1.10 shall be of no further force
and effect.

1.11 Release. Each Guarantor shall be released from its obligations under this
Guaranty as of the date on which the conditions set forth in Section 5.2.10(f)
of the Loan Agreement have been satisfied. Lender shall promptly, upon request,
execute and deliver to Guarantor any instrument reasonably requested by
Guarantor to evidence such release, provided that no such documentation shall be
required to effectuate any such release.

1.12 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower. The term “Loan Party” as used herein shall include any
new or successor corporation, association, partnership (general or limited),
joint venture, trust or other individual or organization formed as a result of
any merger, reorganization, sale, transfer, devise, gift or bequest of any Loan
Party or any interest in such Loan Party. The term “Property Owner” as used
herein shall include any new or successor corporation, association, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Property Owner or any interest in Property Owner.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

To the extent permitted by applicable law, Guarantor hereby consents and agrees
to each of the following, and agrees that Guarantor’s obligations under this
Guaranty shall not be released, diminished, impaired, reduced or adversely
affected by any of the following, and waives any common law, equitable,
statutory or other rights (including without limitation rights to notice) which
Guarantor might otherwise have as a result of or in connection with any of the
following:

2.1 Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of the Note, the Loan Agreement, the other Loan Documents, or any
other document, instrument, contract or understanding between Borrower, Property
Owner and Lender, or any failure of Lender to notify Guarantor of any such
action.

 

-5



--------------------------------------------------------------------------------

2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Lender to Borrower, Property Owner or any Guarantor.

2.3 Condition of Borrower, Property Owner or Guarantor. The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, Property Owner, Guarantor or any other
party at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of Borrower, Property Owner or Guarantor, or any
sale, lease or transfer of any or all of the assets of Borrower, Property Owner
or Guarantor, or any changes in the shareholders, partners or members of
Borrower, Property Owner or Guarantor; or any reorganization of Borrower,
Property Owner or Guarantor.

2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (c) the officers or representatives executing the Note, the Loan
Agreement or the other Loan Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (d) the Guaranteed Obligations
violate applicable usury laws, (e) Borrower or Property Owner has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower or Property Owner, (f) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (g) the Note, the Loan Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower, Property Owner or any other person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.

2.5 Release of Obligors. Any full or partial release of the liability of
Borrower or Property Owner on the Guaranteed Obligations, or any part thereof,
or of any co-guarantors, or any other person or entity now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Guaranteed Obligations, or
any part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.

2.6 Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.

2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.

 

-6



--------------------------------------------------------------------------------

2.8 Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including but not limited to any neglect, delay, omission, failure
or refusal of Lender (i) to take or prosecute any action for the collection of
any of the Guaranteed Obligations or (ii) to foreclose, or initiate any action
to foreclose, or, once commenced, prosecute to completion any action to
foreclose upon any security therefor, or (iii) to take or prosecute any action
in connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

2.9 Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations.

2.10 Offset. The Note, the Loan Agreement, the Guaranteed Obligations and the
liabilities and obligations of Guarantor to Lender hereunder shall not be
reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense of Borrower or Property Owner against
Lender, or any other party, or against payment of the Guaranteed Obligations,
whether such right of offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.

2.11 Merger. The reorganization, merger or consolidation of Borrower or Property
Owner into or with any other corporation or entity.

2.12 Preference. Any payment by Borrower or Property Owner to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to Borrower or Property Owner
or someone else.

2.13 Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof. It is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

-7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Guarantor represents and warrants to Lender as of the date hereof as follows:

3.1 Benefit. Guarantor is an affiliate of Borrower and Property Owner, is the
owner of a direct or indirect interest in Borrower and Property Owner, and has
received, or will receive, direct or indirect benefit from the making of this
Guaranty with respect to the Guaranteed Obligations.

3.2 Familiarity and Reliance. Guarantor is familiar with,    and has
independently reviewed books and records regarding, the financial condition of
the Borrower and Property Owner and is familiar with the value of any and all
collateral intended to be created as security for the payment of the Note or
Guaranteed Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.

3.3 No Representation By Lender. Neither Lender nor any other party has made any
representation, warranty or statement to Guarantor in order to induce Guarantor
to execute this Guaranty.

3.4 Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.

3.5 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation to
which Guarantor is subject or constitute a default (or an event which with
notice or lapse of time or both would constitute a default) under, or result in
the breach of, any indenture, mortgage, deed of trust, charge, lien, or any
contract, agreement or other instrument to which Guarantor is a party or which
may be applicable to Guarantor. This Guaranty is a legal and binding obligation
of Guarantor and is enforceable in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.

3.6 Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

3.7 No Plan Assets. Guarantor is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Guarantor constitutes or will, during any period when the Loan remains
outstanding, constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Guarantor is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and (b)
transactions by or with Guarantor are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or Section
4975 of the Code currently in effect, which prohibit or otherwise restrict the
transactions contemplated by this Guaranty.

 

-8



--------------------------------------------------------------------------------

3.8 ERISA. Guarantor shall not engage in any transaction, other than a
transaction contemplated hereunder, which would cause any obligation, or action
taken or to be taken, hereunder (or the exercise by Lender of any of its rights
under the Note, the Loan Agreement or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.

ARTICLE IV

SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1 Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower and Property Owner,
Principal or Operating Lessee to Guarantor, whether such debts and liabilities
now exist or are hereafter incurred or arise, or whether the obligations of
Borrower and Property Owner thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the person or persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by Guarantor. The Guarantor
Claims shall include without limitation all rights and claims of Guarantor
against Borrower and Property Owner (arising as a result of subrogation or
otherwise) as a result of Guarantor’s payment of all or a portion of the
Guaranteed Obligations. Until repayment in full of the Debt, Guarantor shall not
receive or collect, directly or indirectly, from Borrower or Property Owner any
amount upon the Guarantor Claims.

4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s    relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower, Property Owner and
Guarantor, shall constitute a credit upon the Guarantor Claims, then upon
payment to Lender in full of the Guaranteed Obligations, Guarantor shall become
subrogated to the rights of Lender to the extent that such payments to Lender on
the Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Lender had not
received dividends or payments upon the Guarantor Claims, provided, however,
that Guarantor shall have no such subrogation rights until repayment in full of
the Debt.

4.3 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount

 

-9



--------------------------------------------------------------------------------

equal to the amount of all funds, payments, claims or distributions so received,
and agrees that it shall have absolutely no dominion over the amount of such
funds, payments, claims or distributions so received except to pay them promptly
to Lender, and Guarantor covenants promptly to pay the same to Lender.

4.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s and Property
Owner’s assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s and Property Owner’s assets
securing payment of the Guaranteed Obligations, regardless of whether such
encumbrances in favor of Guarantor or Lender presently exist or are hereafter
created or attach. Without the prior written consent of Lender, Guarantor shall
not (i) exercise or enforce any creditor’s right it may have against Borrower or
Property Owner, or (ii) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Borrower or Property Owner held by Guarantor.

ARTICLE V

MISCELLANEOUS

5.1 Waiver. No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

 

-10



--------------------------------------------------------------------------------

5.2 Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) telecopier (with answer back acknowledged), addressed
as follows (or at such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a written notice to the
other parties hereto in the manner provided for in this Section 5.2):

 

  If to Guarantor:    11525 North Community House Road      Charlotte, North
Carolina 28277      Attention: Chief Legal Officer      Facsimile No.: (980)
335-3089      Attention: Chief Financial Officer      Facsimile No.: (980)
345-2090   with a copy to:    Fried, Frank, Harris, Shriver & Jacobson LLP     
One New York Plaza      New York, New York 10004      Attention: Harry R.
Silvera, Esq.      Facsimile No.: (212) 859-4000   If to Lender:    Wells Fargo
Bank, N.A.      9062 Old Annapolis Road      Columbia, MD 21045      Attention:
CMBS – JPMorgan Chase, 2013- ESH      Telephone: 410-884-2000      Facsimile:
410-715-2380   with a copy to:    Midland Loan Services, a Division of PNC Bank,
National Association      10851 Mastin, Building 82, 7th Floor      Overland
Park, KS 66210      Attention: Executive Vice President – Division Head     
Facsimile: 913-253-9733      Email: Notice Admin@midlandls.com   and:   
Cadwalader, Wickersham & Taft LLP      1 World Financial Center      New York,
New York 10281      Attention: William P. McInerney, Esq.      Facsimile No.:
(212) 504-6666

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

 

-11



--------------------------------------------------------------------------------

5.3 Governing Law; Choice of Venue. This Guaranty shall be governed in
accordance with the laws of the State of New York and the applicable law of the
United States of America. Any legal suit, action or proceeding against Guarantor
or Lender arising out of or relating to this Guaranty shall be instituted in a
Federal or State court in the City of New York, County of New York, pursuant to
Section 5-1402 of the New York General Obligations Law and each of Guarantor and
Lender hereby waives any objections which it may now or hereafter have based on
venue and/or forum non conveniens of any such suit, action or proceeding.

5.4 Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

5.5 Amendments. This Guaranty may be amended only by an instrument in writing
executed by the parties hereto.

5.6 Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder. If Guarantor consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.

5.7 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

5.8 Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

5.9 Counterparts. To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

5.10 Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Borrower or Property Owner to Lender, by endorsement or otherwise, other than
under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

-12



--------------------------------------------------------------------------------

5.11 Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Loan Agreement, unless such term is otherwise
specifically defined herein.

5.12 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

5.13 Waiver of Right To Trial By Jury. EACH OF GUARANTOR AND LENDER (BY ITS
ACCEPTANCE OF THIS GUARANTY) HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENTS, OR THE OTHER
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF GUARANTOR AND LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER PARTY.

5.14 Reinstatement in Certain Circumstances. If at any time any payment of the
principal of or interest under the Note or any other amount payable by Borrower
or Property Owner under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of
Borrower or Property Owner or otherwise then, upon the restoration or return of
such payments, Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment has been due but not made at such
time.

 

-13



--------------------------------------------------------------------------------

[NO FURTHER TEXT ON THIS PAGE]

 

-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first above written.

 

ESH HOSPITALITY, INC., a Delaware corporation

By:  

/s/ Ross W. McCanless

Name:   Ross W. McCanless Title:   Chief Legal Officer

Replacement Guaranty Mortgage